Title: To George Washington from William McIntosh, 20 August 1787
From: McIntosh, William
To: Washington, George

 

Avignon [France] 20th August 1787.

The Founder of the Common-wealth of America has established such a reputation in the World, as to render an apology unnecessary, upon any subject applicable to the great object which he has achieved, or the rights of Humanity, and the laws of well regulated Societies.
After having, from an early period, followed active lines in Legislature, Finance, Colonization, & the study of Commerce, an impaired Constitution, & heavy losses by the Capture of the West India Islands in the late war, have created in my mind a contempt of ambition; excursions over most parts of our Terrestrial Globe, have given birth to sentiments, not unworthy of a Citizen of the world; and these principles, have seduced me to seek better health, & more contentment, in a simple retreat, under a milder Climate, & in a purer air, than belong to my own Country. The air which I have imbibed for three Years in the place from whence this is dated, is excellent; but the climate is intemperate, because it is inconstant, frequently partaking of extremes; and the liberty transfused under church Domination, breathes more Licentiousness, & tolerates more immorality, than my ideas can reconcile, in any Government.
In this retirement, a mind habituated to activity, & possessing its natural vigour, has often found entertainment in the political machinations of the cabinets of Europe; and very often has it been occupied by the unsettled state of the American republic: An event which I foresaw at a remote distance. I have lately perceived, with pleasure, that the formation of a more decided System, was agitated as an indispensable measure, which is probably, now under deliberation: The great Outlines; & the minute police, adapted to so extensive a field, and the discordant dispositions of the provincials, having been the subject of much private reflection, I have within these few hours, ventured to select some of my thoughts, & to commit them to paper. They are contained within the small compass of three pages, and are, with proper deference, submitted, for your perusal, Sir, without presuming to hope, that they approach to perfection; but, in perfect confidence, that if they do convey to your patriotic mind, some useful hints, they will be well received, and applied with effect.

It may seem strange, Sir, that a British Subject should feel an interest in the affairs of a Country, apparently disaffected to his. That conjecture may require some explanation. It is thus—Before the troubles broke out in America, I had prepared, and begun a plan for realizing a part of my fortune, & finishing the career of life in that Country, because I approved the Climates, & admired the temperance, industry, & prudence of the people. The petulance & false pride of the British Cabinet, obstructed that object. I thought that the Colonists were justified in their resistance; but, abstracted from the natural effects of Passions raised & warmed by injustice, I thought also, that in prudence, an accommodation, upon equal and equitable principles, would have been equally convenient to them. No wise man would wantonly thrust himself, & his means, into a Country, ravaged & disolated by a Civil War; After the restoration of peace, it did not appear to me that good order was also restored; as the measure of my means was also reduced to a smaller scale, it was incumbent on me to practice Circumspection; therefore, I could not hazard the application of a Remnant, before I could see a clear pavement to walk over. More over, my principles tell me, that when a political contest is finally adjusted, the (ties) of Consanguinity, and the obligations of personal friendship, should resume their former Stations in the mind; that a Similarity of manners, customs, Rights, Language, & religion, possess attractive qualities, & attach insensibly, and that the exercise of Commerce, should compose a new Cement, by that Confidence & Liberality, which neither the practice, nor the wealth of other manufactures, can Communicate.
This short account, will suffice, Sir, to satisfy your known candour and justice, that the author of the accompanying Sheet is actuated by good Sentiments; and will, likewise, induce you to believe, that no man entertains more lively Sentiments of true respect & Esteem for the person & virtues of General Washington than—

W. Macintosh

